PER CURIAM.

Attorney disciplinary proceeding; attorney’s license suspended.

On December 11, 1981, the Board of Attorneys Professional Responsibility filed a complaint with the court alleging that James G. Solberg, an attorney licensed to practice law in Wisconsin since 1948, and who practices in Menomonie, violated the terms of a public reprimand which had been imposed upon him by the Board on December 3, 1979, as a result of his neglect in the probate of estates and other related matters. The respondent by stipulation had agreed to the public reprimand and the imposition of certain conditions upon his continued practice of law. The complaint in this matter alleges that the respondent has failed to abide by the conditions to which he had agreed, namely, that he failed to close certain estates by the time agreed upon, that he failed to timely file monthly status reports, that he filed only one quarterly medical report and that on two occasions he filed status reports which misrepresented the status of certain probate matters. The complaint alleges that the respondent’s continued failure to promptly and expeditiously *243close many of the estates constituted misconduct in violation of SCR 20.32(3), that his conduct in failing to accurately represent the current status of certain estate files constituted misrepresentation in violation of SCR 20.04(4) and 22,07(2), and that his failure to abide by the terms of the stipulation constituted unprofessional conduct in violation of SCR 21.05(5) and 21.06(5).
The court referred the matter to the Hon. Rodney L. Young as referee pursuant to SCR 21.09 (4). The parties entered into a stipulation in lieu of a hearing, agreeing to the facts alleged in the complaint and jointly recommending to the. referee that the respondent’s license to practice law be suspended for 60 days and that he be required to pay the costs of the disciplinary proceeding. By stipulation the respondent also waived his right to appeal from the report of the referee, if based on the stipulation.
The referee filed his report with the court on February 3, 1982, in which he made findings of fact consistent with the allegations of the complaint and recommended that the respondent’s license to practice law be suspended for 60 days and that within 30 days he pay the costs of the disciplinary proceeding in the amount of $750.
We hereby adopt the findings, conclusions and recommendation of the referee.
It is ordered that the license of James G. Solberg to to practice law in Wisconsin is suspended for a period of 60 days, commencing March 1,1982.
It is further ordered that James G. Solberg pay to the Board of Attorneys Professional Responsibility on or before April 1, 1982, the costs of the disciplinary proceeding in the amount of $750, provided that if the costs are not paid within the time specified, the license of James G. Solberg to practice law in Wisconsin shall be forthwith suspended until further order of the court.
Day, J., did not participate.